DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In Para. [0053], the light source should be element 320, not element 230.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting claims 1 and 16.

Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-12,17-18: None of the prior art of record, alone or in combination, teaches or discloses an apparatus for measuring particulate matter, the apparatus comprising:
 	a spectrum obtaining device configured to obtain a Raman spectrum of the charged particulate matter particles,
 	a processor configured to determine components of the particulate matter particles based on the obtained Raman spectrum,
 	in combination with the rest of the limitations of independent claim 1.
Claims 13-15: None of the prior art of record, alone or in combination, teaches or discloses a method of measuring particulate matter, the method comprising:
 	obtaining a Raman spectrum of the charged particulate matter particles; and
 	determining components of the particulate matter particles based on the obtained Raman spectrum,
 	in combination with the rest of the limitations of independent claim 13.
Claims 16,19-20: None of the prior art of record, alone or in combination, teaches or discloses an apparatus for measuring particulate matter, the apparatus comprising:
 	a spectrum obtaining device configured to obtain a Raman spectrum of the charged particulate matter particles by receiving the Raman scattered light of the charged particulate matter particles introduced into the waveguide; and
 	a processor configured to determine components of the particulate matter particles based on the obtained Raman spectrum,
 	in combination with the rest of the limitations of independent claim 16.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Delattre et al. (US 2018/0136114) disclose an apparatus for measuring particulate matter, the apparatus comprising:
an image obtaining device (110) (Fig. 3) configured to charge particulate matter particles (162) (using electrodes [0069]) included in fluid (160) that is introduced to the image obtaining device (110) 0074], and to obtain an image (at 114) of the charged particulate matter particles (162) based on lens-free imaging [0074]; and
a processor configured to determine a size of the particulate matter particles based on the obtained image [0093].
 	Wu et al. (“Air quality monitoring using mobile microscopy and machine learning”, Light, Sci. & App. (6), pp. 1-12, 2017) disclose an apparatus for measuring particulate matter (Fig. 1d), the apparatus comprising:
an image obtaining device configured to obtain particulate matter particles included in air that is introduced to the image obtaining device (“The mobile device rapidly screens 6.5 L of air in 30 s”, Abstract), and to obtain an image of the charged particulate matter particles based on lens-free imaging (“lens-free microscopy”, “generates microscopic images of the aerosols in air”, Abstract); and
a processor configured to determine a size of the particulate matter particles and a concentration of the particulate matter particles based on the obtained image (“the c-Air device is programmed to obtain a 30-s average particle count per 6.5 L of air volume. It performs sizing and concentration measurements using optical microscopic imaging”, P. 8, R. col, 3rd ¶).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896